Brady, J.
The appellant was right in the attitude assumed by him that the right to serve a supplemental complaint was not absolute, and, therefore, one resting in the sound discretion of the court. The recent case of Beach agt. Reynolds (53 N. Y. Rep., 1) has set at rest, it may he justly hoped, any further dispute upon the question which had been, prior to that decision, sufficiently established as a rule of practice. The respondent’s counsel now concedes, that the-order made at special term should be reversed.
Ordered accordingly, with costs.
Davis, P. J., and Daniels, J., concurred.